                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION
                                  FRANKFORT

CIVIL ACTION NO. 3:19-CV-26-EBA

TORRIE HUMPHREY,                                                           PLAINTIFF,

V.                                    JUDGMENT

NATIONWIDE MUTUAL
INSURANCE COMPANY,                                                     DEFENDANT.

                                     *** *** *** ***

      In compliance with Rule 58 of the Federal Rules of Civil Procedure, and for the

reasons stated in the Court’s Memorandum Opinion and Order of even date,

      IT IS ORDERED AND ADJUDGED that:

      (1) Judgment is entered in favor of the Defendant; and

      (2) this matter is DISMISSED and STRICKEN from the Court’s active docket.

      Signed April 7 2020.
